Title: James Madison to Caleb Cushing, 9 February 1836
From: Madison, James
To: Cushing, Caleb


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Feby. 9th. 1836.
                            
                        
                        
                        I have received your letter of the 3d. Instant, enclosing a copy of your speech on the right of petition
                            &c; which certainly contains very able and interesting views of the subject. I do not wonder at your difficulty in
                            understanding, the import, of the passage cited from my speech in the first Congress, under the present Constitution, being
                            myself at a loss, for its precise meaning, obscured as it is by the vagueness of some of its language, and the omission,
                            which my memory cannot supply, of the “critical review” of the subject referred to which if not omitted would probably have
                            removed the obscurity. Whist I am fully aware that in the commendations bestowed on the career of my political life, you
                            have done me far more than justice, I cannot be insensible to the kind partiality from which it proceeded—with my
                            recognition of which, I pray you to accept assurances of my cordial respects, and good wishes.
                        
                            (signed) James Madison
                            
                        
                    